Citation Nr: 1800765	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  12-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the reduction of the disability rating for service-connected adjustment disorder with mixed anxiety and depression, from 70 percent to 30 percent disabling, effective January 1, 2017, was proper.  

2. Entitlement to an initial disability evaluation in excess of 70 percent for service connected adjustment disorder with mixed anxiety and depression.  

3. Whether the reduction of the disability rating for service-connected left total hip arthroplasty status-post left hip septic arthritis with secondary degenerative joint disease (left hip disability), from 50 percent to 30 percent disabling, effective October 1, 2016, was proper.  

4. Entitlement to a higher disability evaluation for service-connected left hip disability; rated 50 percent disabling from April 1, 2010 to March 30, 2014; 70 percent from March 31, 2014 to August 26, 2014; and 50 percent from October 1, 2015 to the present.   

5. Entitlement to a disability evaluation in excess of 10 percent for service-connected mild patellofemoral arthritis of the left knee.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew L. Wener


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the August 2010 rating decision, the RO granted an increased rating of 50 percent for the left hip disability, effective March 15, 2010.  In a second rating decision issued in August 2010, the RO denied entitlement to TDIU.  

In the June 2011 rating decision, the RO granted service connection for the psychiatric disability and assigned a rating of 70 percent for the psychiatric disability, effective October 15, 2010; and confirmed and continued the evaluation of the left knee disability.  

In a May 2012 rating decision, the RO finalized a proposal to decrease the evaluation of the left hip disability, and decreased the rating from 50 percent to 30 percent, effective September 1, 2012.  

In February 2015, the Board issued a decision that restored the 50 percent rating for the Veteran's left hip disability, effective September 1, 2012.  The remaining issues were remanded for additional development.  

In a March 2015 rating decision, the RO implemented the Board's decision to restore the 50 percent rating for the Veteran's left hip disability.  It also increased the evaluation to 70 percent effective March 31, 2014 and granted an evaluation of 100 percent effective August 26, 2014 based upon surgical or other treatment necessitating convalescence.  An evaluation of 50 percent was assigned for the Veteran's left hip disability effective October 1, 2015.  

In July 2016, the RO proposed decreasing the evaluation of left total hip arthroplasty status post left hip septic arthritis with secondary degenerative joint disease from 50 percent to 30 percent.  The RO also proposed decreasing the evaluation of adjustment disorder with mixed anxiety and depression from 70 percent to 30 percent.  
      
In an October 2016 rating decision, the RO finalized the proposal to decrease the evaluation of the left hip disability, and decreased the rating from 50 percent to 30 percent, effective October 1, 2016.  The rating decision also finalized the proposal to decrease the evaluation of the adjustment disorder with mixed anxiety and depression, and decreased the rating from 70 percent to 30 percent, effective January 1, 2017. 

The Veteran testified at a videoconference hearing before the undersigned in June 2014.  A transcript of that hearing is associated with the claims file. 

During the course of the appeal, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and appointed Andrew Wener as his representative.  This appointment revoked the power of attorney filed on behalf of Disabled American Veterans.  

With regard to the issues of entitlement to an increased rating for degenerative joint and disc disease of the lumbar spine, entitlement to an effective date earlier than August 24, 2010 for service connection for degenerative joint and disc disease of the lumbar spine, and entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board acknowledges that appeals of these issues have been perfected and certified to the Board.  The Veteran's VA Form 9, however, requested a Board hearing on these issues that has not yet been conducted.  As such, the Board will not accept jurisdiction over these at this time, and they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of whether the reduction of the Veteran's left hip disability was proper, entitlement to a higher disability rating for service-connected left hip disability and entitlement to a higher disability rating patellofemoral arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2016 rating decision, the RO proposed to reduce the rating for adjustment disorder with mixed anxiety and depression from 70 percent to 30 percent.    

2. An October 2016 rating decision reduced the 70 percent rating for adjustment disorder with mixed anxiety and depression to 30 percent, effective January 1, 2017.  

3. The evidence at the time of the October 2016 rating decision did not demonstrate material improvement in the Veteran's adjustment disorder with mixed anxiety and depression that was reasonably certain to be maintained under the ordinary conditions of life.  

4. The evidence does not demonstrate that the Veteran's adjustment disorder with mixed anxiety and depression manifests with symptoms that more nearly approximates total occupational and social impairment.  

5. The Veteran meets the schedular criteria for a TDIU. 

6. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The reduction of the rating for adjustment disorder with mixed anxiety and depression from 70 percent to 30 percent, effective January 1, 2017, was improper; the criteria for restoration of the 70 percent rating have been met.  38 U.S.C. §§ 1101, 1155, 5103, 5103A, 5107, 5112 (2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-4.14, 4.130, DC 9440 (2017). 

2. The criteria for an evaluation in excess of 70 percent for adjustment disorder with mixed anxiety and depression have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, DC 9440 (2017).

3. The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reductions, Generally

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction. 38 C.F.R. § 3.344 (c).  Where, as here, a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R.§ 3.344 (a) and (b).  Under 38 C.F.R. § 3.344 (a) and (b), only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Propriety of a Reduction of a 70 Percent Rating for an Adjustment Disorder

Throughout the appeal period, the Veteran has contended that a higher disability rating has been warranted for his adjustment disorder with mixed anxiety and depression.  In June 2011 rating decision, a 70 percent disability rating was assigned for the Veteran's adjustment disorder with mixed anxiety and depression.  Subsequent to the assignment of his initial rating, the Veteran disagreed with the 70 percent rating and argued that a rating in excess of 70 percent should be assigned.  

During the pendency of the appeal, the RO proposed decreasing the evaluation of his adjustment disorder with mixed anxiety and depression from 70 percent to 30 percent in July 2017.  In an October 2016 rating decision, the RO finalized the proposal to decrease the evaluation of Veteran's psychiatric disorder from 70 percent to 30 percent, effective January 1, 2017.  This rating had been in effect for more than 5 years. 

While the Veteran's VA examinations in February and July 2016 indicate some improvement in the Veteran's psychiatric symptoms, the Board finds that total evidence of record does not reflect an actual change has occurred in the Veteran's disability; therefore, the Board finds that the reduction from 70 percent was improper and restoration is warranted. 

The Veteran's adjustment disorder with mixed anxiety and depression is rated under Diagnostic Code 9440 and utilizes the General Rating Formula for Mental Disorders (General Rating Formula), which is used to assign ratings ranging between 0 and 100 percent.  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

The Veteran underwent VA psychiatric evaluations in February 2016 and July 2016.  In February 2016, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood and major depressive disorder, recurrent, severe.  The examiner stated that the symptoms of the Veteran's diagnoses could not be differentiated from one another and that the symptoms of the Veteran's adjustment disorder and his major depressive disorder overlap substantially.  The examiner opined that the Veteran's psychiatric disorder caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant distress, or symptoms controlled by medication.  

During the examination, the Veteran reported that he goes to church occasionally; however, he also reported that his symptoms can cause him to spend entire days in bed due to depressive symptoms, fatigue and anhedonia.  The examiner reported symptoms that included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and suicidal ideation.

In July 2016, the Veteran underwent another VA psychiatric examination.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and major depressive disorder.  The examiner opined that the Veteran's psychiatric disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation. 

The Veteran reported that he was unmarried but that was in a romantic relationship.  He stated that he had no children and that his relationships with siblings were "good."  He indicated that he sees them approximately two times per year.  He stated he sees friends once or twice per month and that they will sit and talk.  He reported spending his free time watching TV or listening to music.  

He reported that he has problems going to sleep or being kept awake.  He stated that he gets about three hours of sleep most nights and naps for an hour or two each day.  He endorsed feelings of hopelessness and helplessness, particularly related to his hip pain.  The examiner reported symptoms that included: chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's condition appeared most often to be moderate in severity with spikes to severe during intensified and prolonged pain.  The examiner indicated that the depression and adjustment disorders are related and as one intensifies so does the other.

Upon review of the record, the Board finds that the evidence does not reflect an actual change has occurred in the Veteran's disability; therefore, the Board finds that the reduction from 70 percent was improper.  The findings from the July 2016 examination indicate that the Veteran's psychiatric symptoms may fluctuate in severity depending on the severity of the Veteran's day to day physical pain.  The examiner stated that the Veteran's symptoms "spike to severe during intensified and prolonged pain" and that the Veterans symptoms of depression and his adjustment disorder intensify each other during these periods.  Additionally, while the examiner opined that the Veteran's condition caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the examiner noted several symptoms that indicated a higher level of functional impairment such as difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

The Board would also note that the February 2016 examiner described the Veteran's depressive disorder as "severe" and neither examiner could differentiate the Veteran's depressive disorder from his service-connected adjustment disorder with mixed anxiety and depression.  The Board notes that when it cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet.App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet.App. 181, 182 (1998).  

Considering the Veteran's credible statements that has recurrent feelings of hopelessness and helplessness related to his hip pain and that his symptoms can cause him to spend entire days in bed due to depressive symptoms, the Board finds that the evidence of record does not demonstrate an actual sustained material improvement has occurred related to the Veteran's disability in his daily life.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the reduction of the Veteran's service-connected adjustment disorder with mixed anxiety and depression was not proper, and restoration of his 70 percent rating is warranted.   

Entitlement to an Increased Rating for an Adjustment Disorder 

The Veteran has asserted that his service-connected adjustment disorder is more severe than contemplated by the assigned evaluations.  Service connection was granted by the June 2011 rating decision on appeal, and an initial 70 percent evaluation assigned.  

As noted above, the Veteran's adjustment disorder with mixed anxiety and depression is rated under Diagnostic Code 9440 and utilizes the General Rating Formula for Mental Disorders (General Rating Formula), which is used to assign ratings ranging between 0 and 100 percent.  

Under the General Rating Formula, a 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A maximum 100 percent rating is assigned for a psychiatric disorder that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods, or "staged ratings" based on the facts found during the appeal period.  See id.  For the period on appeal, the Board finds that the Veteran's symptoms of his adjustment disorder most closely approximate the rating criteria for a 70 percent rating throughout the appeal period and that a uniform rating is warranted.

In determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In March 2011, the Veteran underwent a VA examination regarding the severity of his psychiatric impairment.  Veteran reported symptoms consistent with major depressive disorder to include daily feelings of sadness, guilt, anhedonia, sleep disruption, thoughts of worthlessness and uselessness, weekly thoughts of death, feelings of guilt and occasional suicidal ideation without plan or intent.  The examiner noted that depressive symptoms waxed and waned as associated with physical functioning and chronic pain.  The Veteran was noted to live with his long-term roommate, but to have few friends.  The Veteran indicated that he did not regularly participate in formal social activities.

On examination, the Veteran was found to be oriented to person, place, and time and no disturbances were noted regarding thought process or thought content.  The Veteran was noted to understand the outcome of his behavior.  Sleep impairment was noted and the Veteran due to the Veteran's physical impairments (inability to get comfortable), but nightmares that wake him up were reported at least once per week.  On examination, homicidal and suicidal thoughts were denied.  The examiner indicated that the Veteran's psychiatric condition caused impairments of activities of daily living because the Veteran would regularly spend three to four days a week in bed, without really getting up and dressing due to depressive symptoms, lack of motivation, daytime fatigue and anhedonia.

The Veteran psychiatric condition was also evaluated in February 2016 and July 2016 and the findings have been recounted above.   

The Board finds that the evidence does not reflect that an evaluation in excess of 70 percent is warranted for any period on appeal.  Throughout the appeal period, the Veteran has not demonstrated total occupational and social impairment due to his service-connected psychiatric disorder.  As described above, the Veteran has maintained a good relationship his long time roommate and has friends that he will interact with on a monthly basis.  The Veteran has also indicated a good relationship with his siblings.  The evidence also does not support symptoms of hallucinations or delusions, suicidal attempts, homicide attempts or ideation, or impairment in judgment, orientation to time or place, or severe impairment in memory or thought process.  

While the Veteran has reported periods of suicidal ideation, the Board finds that these symptoms and his reports of depressive symptoms that can result in multiple days in bed do not more nearly approximate the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  The evidence indicates that the Veteran has continually maintained limited social functioning throughout the appeal period, and reported in his March 2011 examination that he would be more active if he were not limited by his physical problems.  

As such, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 70 percent at any point during the appeal period.  In reaching its decision, the Board considered the benefit-of-the-doubt rule; however, the preponderance of the evidence is against the claim for an initial evaluation in excess of 70 percent.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Entitlement to a TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

The Veteran has been assigned a 70 percent rating based upon his adjustment disorder since service connection was granted, effective October 15, 2010, and a combined rating of at least 90 percent from October 15, 2010.  (The Veteran was in receipt of a 100 percent rating from August 26, 2014 to September 30, 2015.)  The Veteran meets the schedular criteria for TDIU since at least that time.  

In February 2016, a VA examiner discussed the service-connected impairments that impact the Veteran's ability to work. The Veteran stated that he worked at Pizza Hut for 21 years before having to retire following hip replacement surgery.  He stated, "I loved that job but they wouldn't take me back." He reported that after the surgery and physical rehabilitation, he attempted to return to work but was unable to    tolerate the severe hip, leg and back pain resulting from the surgery and his longstanding hip problems.  The examiner noted that loss of functioning, loss of livelihood and chronic pain appear to have exacerbated the Veteran's emotional    distress associated with exposure to combat trauma.  The Veteran reported having a second bi-lateral hip replacement surgery last year, but stated that the problems    with pain and difficulty ambulating persisted as before.

Based upon the foregoing, the Board finds that the probative evidence of record indicates that the Veteran's service-connected conditions cause the Veteran to be unable to secure or follow a substantially gainful occupation.  Accordingly, the requirements for a schedular TDIU are met, and the claim is granted.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.16 (2017).

Duties to Notify and Assist

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

The Veteran was afforded VA examinations related to his service-connected psychiatric condition in March 2011, February 2016 and July 2016.   In relation to these examinations, the Veteran's claims file was reviewed and each examiner considered the Veteran's complaints and provides findings of a thorough examination, as well as, indications that any appropriate diagnostic tests were performed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remand directives from February 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).  


ORDER

The 70 percent rating for service-connected adjustment disorder with mixed anxiety and depression is restored, effective January 1, 2017, subject to the laws and regulations governing payment of monetary benefits.
  
Entitlement to a rating in excess of 70 percent for adjustment disorder with mixed anxiety and depression is denied. 

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

Unfortunately, the Board finds that the remainder of the Veteran's claims must be remanded for additional development prior to adjudication by the Board.  In the February 2015 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine the severity of his left knee disability and his left hip disability.  The Veteran underwent an evaluation of his left hip disability in December 2015, but an April 20, 2016 medical report was noted to indicate potential improvement in the functional limitations of the left hip.  According to the October 2016 Supplemental Statement of the Case (SSOC), the Veteran was scheduled for evaluations of each condition, but he failed to report for a scheduled VA examination in April 2016 and July 2016, respectively.  The record, however, does not include any letters notifying the Veteran of these scheduled examinations.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As it is unclear that the Veteran was properly notified of these evaluations, the Board finds that the Veteran should be afforded new examinations for the conditions on appeal.  The AOJ should undertake appropriate efforts to afford the Veteran VA examinations to determine the current severity of his left knee and left hip disability and attempts to schedule the Veteran for these examinations should be documented in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any pertinent outstanding VA treatment records.

2. The Veteran must be afforded an examination to determine the current severity of his service-connected left hip disability.  Any attempts to schedule this examination should be documented in the claims file.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

3. The Veteran must be afforded an examination to determine the current severity of his service-connected left knee disability.  Any attempts to schedule this examination should be documented in the claims file.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

4. After taking any further development deemed appropriate, readjudicate the Veteran's claims on appeal.  If all benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and afford him an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


